Exhibit 10.3

 

AMENDMENT TO THE

SPX CORPORATION SUPPLEMENTAL RETIREMENT PLAN

FOR TOP MANAGEMENT

 

Pursuant to the powers of amendment reserved in Section 6.1 of the SPX
Corporation Supplemental Retirement Plan for Top Management (the “Plan”), SPX
Corporation hereby amends the Plan in the following manner:

 

1. Effective as of June 23, 2004, the second sentence of Section 6.1 is deleted
and replaced with the following new sentence:

 

“Any such amendment or termination shall be made pursuant to a resolution of the
Compensation Committee and shall be effective as of the date of such resolution
or as specified therein.”